            Case 2:21-cv-00063-APG-EJY Document 5 Filed 03/25/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 AIMEE O’NEIL,                                         Case No.: 2:21-cv-00063-APG-EJY

 4           Plaintiff                                         Order Dismissing Case

 5 v.

 6 JOVI SALAS and CARLA NAKATANI,

 7           Defendants

 8         I previously granted plaintiff Aimee O’Neil leave to amend. ECF No. 4. I advised O’Neil

 9 that if she did not file an amended complaint by March 12, 201, I would dismiss and close this

10 case without prejudice. Id. O’Neil did not file an amended complaint.

11         I THEREFORE ORDER that this case is dismissed without prejudice. The clerk of court

12 is instructed to close this case.

13         DATED this 25th day of March, 2021.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
